lN THE COURT OF COMMON PLEAS IN THE STATE OF DELAWARE

IN AND FOR KENT COUNTY
STATE OF DELAWARE )
) Case No.: 1308019465
v )
)
LOUIS J. DANDREA )
Defendant. )
Melissa L. Dill, Esquire Zachary George, Esq.
Liguori & Morris Deputy Attorney General
46 The Green Departxnent of Justice
Dover, DE 19901 102 West Water Street
Attorney for the Defendant Dover, DE 19901

Attorney for the State
Date Subinitted: February 24, 2014
Date Decided: Api‘il 2, 2014

DECISION ON MOTION TO SUPPRESS

Defendant, Louis J. Dandrea, has been charged with Driving Under the influence of
Alcohol ("DUI") in violation of 21 Del. C. § 4l77(a)(l). The defendant filed a motion to
suppress evidence prior to trial alleging the arresting law enforcement officer lacked reasonable
and articulable suspicion for the traffic stop and lacked probable cause for the subsequent DUI
arrest The Court heard the defendant’s rnotion, along with argument, and reserved decision
Ai’tor a careful consideration of the evidence and applicable law, the Court DENIES the

defendant’s motion to suppress

FACTS

At approximately l:l 5 A.M., a law enforcement officer for the City of Harrington was
patrolling within his jurisdiction when he noticed a black pickup truck traveling southbound on a
roadway divided into two clearly 1narked lanes of traffic 'I`here was no other traffic on the road.
The operator of the vehicle was driving well below the posted speed limit of 35 miles per hour
and was swerving severely. The vehicle was traveling in the left lane. As the officer followed
the vehicle, he observed it drift over the dividing line separating the left lane from the right lane
three times. 'l`he vehicle drifted so severely over the dividing line that at one point half of the
vehicle was in the right lane. After drifting over the dividing line into the right lane, the officer
observed the vehicle correct itself back into the left lane and subsequently drift to the far left to
the solid fog line. The vehicle drifted so severely to the left that at one point it actually crossed
the fog line. The officer then activated his einergency lights and pulled the defendant over.
There was nothing noteworthy about the defendant’s stop of his motor vehicle.

When the officer approached the defendant’s vehicle, he could sinell a moderate odor of
alcohol starting about three feet away from the driver’s side window. He noticed that the
defendant’s eyes were glassy and watery and that his speech was slurred. He asked the
defendant whether he had been drinking that night. The defendant indicated that he had been
drinking at Harriligton Raceway, but, "not very much." The defendant then indicated that he
"had two."l The officer asked the defendant to perform the alphabet test and the counting test.
He performed both of these tests well.

Next, the officer asked the defendant to step out of his vehicle, which he did with no
difficulty, and he had him perform two field sobriety tests. The defendant performed the walk

and turn test fairly weil, slightly stepping off the line once or twice and missing heel~to-toe. The

1 Later, after he was out of his vehiele, the defendant indicated that lie had one beer forty-five minutes ago.

officer also had the defendant perform the one~leg stand test. He asked the defendant to hold one
of his feet off the ground in front of his body and count out loud to thirty, while keeping his
hands down. 'l`he defendant followed instructions and performed this test well. At this point, the
defendant was detained for an intoxilyzer test and subsequently charged with DUl.z

The defendant has filed a motion to suppress evidence alleging that the officer lacked the
requisite reasonable and articulable suspicion to believe that a crime had been conimitted or was
about to be committed when he stopped the defendant. l"ile also contends that the officer lacked
probable cause to believe that the defendant was driving his vehicle while impaired when he was
arrested for DUI.

DISCUSSION
I. Reasonable Articulable Suspicion Existed

"Reasonable articulable suspicion exists when an ‘officer [ ] points to specific facts,
which viewed in their entirety, accompanied by rational inferences, support the suspicion that the
person sought to be detained was in the process of violating the law."’ Srate v, Laciijoi'd, 2014
WL 123 0765, at *3 (Del. Super. Jan. 29, 2014) (alteration in original) (quoting Curnmings v.
State, 765 A.2d 945, 948 (Del. 2001)). "A determination of reasonable articulable suspicion is
‘both somewhat abstract and fact specific,’ turning on the particular circumstances of each case."
Srare v. Mulhofland, 2013 Wl, 3131642, at *3 (Del. Com. Pl. June l4, 2013). An officer’s
failure to specify an exact motor vehicle violation as the purpose for conducting a stop does not
preclude the court from concluding that the officer had reasonable articulable suspicion to inake

the stop. State v. Shoc/cley, 2004 WL 844187, at *3 (Del. Com. Pl. Feb. lO, 2004). "The facts

2 The defendant was also charged with improper lane cliange in violation of 21 Del. C. § 4122(1). This charge was
subsequently nolle pressed by the State.

need only provide a basis for the court to determine whether the State has shown that the stop
was reasonable under the circumstances." Mulhollanci', 2013 WL 3131642, at *3.

ln Mulholland, the court held that an officer had reasonable and articulable suspicion to
stop a defendant when the officer testified that he observed the defendant’s vehicle cross the fog
line and weave within its lane of traffic Mulliollarid, 2013 WL 3 l3l 642, at *l. In Slioc)'c!ey, the
court held that an officer had reasonable and articulable suspicion to stop a defendant when the
officer testified that he observed the defendant’s vehicle swerviiig several times within its lane of
traffic, cross over the center line into on~coming traffic, and almost collide with another vehicle.
Shockley, 2004 WL 844187, at *l. Bur see State v. Edwara’s, 2002 WL 32000657, at *2 (Del.
Com. Pl. l\/lay 31, 2002) (concluding that where the only observation made by an officer was a
minimal amount of crossing over the shoulder line by a defendant, there was not reasonable
suspicion for a stop.).

In this case, the Court concludes that the officer had a reasonable and articulable
suspicion to stop the defendant. The totality of the circumstances gave the officer justifiable
cause to reasonably believe the defendant was driving under the influence The defendant was
observed by the officer driving at a speed substantially under the posted speed limit and
swerving severely. The defendant drifted over the dividing line into the right lane multiple times
and subsequently overcorrected his vehicle back into the left lane and over the fog line. As a
result of the severity of the defendant’s inability to drive within his lane of traffic, the Court
concludes that the officer had a reasonable and articulable suspicion to stop the defendant for

DUI.

II. Probable Cause Existed

"Probable cause to arrest for a DUI offense exists when an officer possesses ‘information
which would warrant a reasonable man in believing that [such] a crime ha{s] been committed."’
Lefebvre v. State, 19 A.3d 287, 292 (Del. 2011) (alterations in original) (quoting Cle.'ia'ani`el v.
Voshell, 562 A.2d 1167, 1170 (Del. l989)). Probable cause is established when under the
totality of the circumstances, based on the facts as viewed by a reasonable officer in light of his
training and experience, the court believes that the officer had sufficient knowledge at the time of
the arrest to conclude that the defendant was driving under the influence. Mu[h.olland, 2013 WL
3131642, at *3~4. "A police officer may consider irrational, erratic, or belligerent behavior in
making his or her probable cause determination." Staz‘e v. Trager, 2006 WL 2194764, at *6
(Del. Super. July 28, 2006).

"A traffic violation combined with odor of alcohol does not alone constitute probable
cause to arrest for l)Ul, but may amount to reasonable suspicion of DUI and justify a request to
perform [fieid] tests." Mulhollana', 2013 WL 3131642, at *4. However, "[t]here are many
factual scenarios where probable cause to arrest for a DUI offense is so clear that the driver is not
asked to perform any field tests." Lefebvre, 19 A.3d at 295. in Mulholiand, the court held that
"rniizor weaving within lanes, odor of alcohoi, bloodshot eyes at midnight, and admission to
drinking at a funeral earlier in the day" were not facts sufficient to establish probable cause prior
to the defendant’s performance on any field tests. Mulhollana', 2013 WL 3131642, at *5
(emphasis added). The court concluded that what was absent from the facts "was unusual
speecli, plus something more (i.e. being argumentative, having a flushed face, or failing an
aiphabet test)." Id.; see Le_kbvre, 19 A.3d at 293 (holding that probable cause preexisted field

tests when there was a traffic offense, strong odor of alcohol, flushed face, bloodshot and glassy

eyes, admission to drinking an hour earlier, flustered and argumentative behavior, and a
statement by the defendant prior to performance of the one-leg stand test that she could not
perform the test sober.); Bease v. Szate, 884 A.2d 495, 499-500 (Del. 2005) (holding there was
probable cause to arrest the defendant prior to performing field tests based on tire defendant’s
rapid speech, odor of aicohol, admission to drinking, bloodshot and glassy eyes, and improper
lane change).

In this case, the Court concludes that under the totality of the circumstances, sufficient
probable cause existed to arrest the defendant prior to his performance of any field tests. The
defendant’s severe and erratic swerving from the left lane into the right lane multiple times and
li‘om the left lane over the fog line, combined with a moderate odor of alcohol, glassy and watery
eyes, slurred speech and admission to recently drinking were facts sufficient to establish
probable cause that the defendant was DUI prior to the defendant’s performance of any field

tests. Therefore, the defendant’s motion to suppress is denied.

CONCLUSION
Based on the foregoing analysis, the Court finds that under the totality of the
circumstances, the officer had a reasonable and articulable suspicion to stop the defendant for
DUI and probable cause to arrest the defendant for DUI. Therefore, the defendant’s motion to

suppress is denied.

IT rs so onunnun this gary or APRIL, 2014.

@v»a@r\/i flaw

CI-IARLES W. WELCH
JUDGE